Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ido Rabinovitch on 04/26/2021.
The application has been amended as follows: 
Claim 15, in lines 6-8, “according to a single-band model of the non-linear distortions; and a controller to perform digital predistortion on signal components derived from [the] multiple signal portions of [the] an input signal using a reduced set of the basis functions”.
Claim 22, in lines 2-10, “said design structure comprising elements that[, when] to be processed in a computer-aided design system, to generate a machine-executable representation of a multiband predistorter, the multiband predistorter comprising: a power amplification circuit comprising a transmit chain including at least a power amplifier that produces output with non-linear distortions, wherein the non-linear distortions of the transmit chain are represented using a set of basis functions derived according to a single-band model of the non-linear distortions; and a control circuit to perform digital predistortion on signal components derived from [the] multiple signal portions of [the] an input signal using a reduced set of the basis”.
Claim 33, in lines 6-8, “according to a single-band model of the non-linear distortions; and a controller to perform digital predistortion on signal components [the] multiple signal portions of [the] an input signal using a reduced set of the basis functions”.

Allowable Subject Matter
3.	Claims 1-9, 12-19 and 21-38 are allowed. 
4.	The following is an examiner’s statement of reasons for allowance: 
Consider claims 1, 15, 22 and 23, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious wherein performing the digital predistortion comprises computing digital predistortion coefficients to weigh the reduced set of basis functions, including deriving a first group of coefficients for a first group of the basis function terms operating on input values of the signal components, a second group of coefficients for a second group of basis function terms operating on normalized input values of the signal components, and a third group of coefficients for a third group of basis function terms operating on input values of combinations of the signal components.
Consider claims 26 and 33, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious wherein the signal components comprise individual normalized parts of the multiple signal portions, and wherein the controller is further configured to compute the individual normalized parts of the multiple signal portions according to the formula specified in the claim.  


Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
April 26, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643